Citation Nr: 1018196	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-36 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for Asperger's 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1978 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the Veteran requested a hearing before a 
member of the Board.  The letter notifying the Veteran of the 
scheduled hearing was misaddressed and the Veteran did not 
appear for the hearing.  In March 2010, in response to the 
Board's request, the Veteran indicated that he still desired 
a hearing before the Board.  

To ensure procedural due process under 38 U.S.C.A. § 7105(a) 
and 38 C.F.R. § 20.700(a), the case is REMANDED for the 
following action:

Schedule the Veteran for a 
videoconference hearing before the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


